Citation Nr: 1210051	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  05-33 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to increased evaluation for the service-connected diabetes mellitus, currently rated 20 percent disabling, to include the issue of entitlement to a rating in excess of 10 percent prior to February 2008.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for diabetes mellitus and assigned an initial rating of 10 percent disabling effective June 30, 2003.

A subsequent RO rating decision in May 2008 increased the rating for diabetes mellitus to 20 percent effective from February 8, 2008. 

In November 2010 the Board remanded this issue to the Originating Agency for further development.  The file has now been returned to the Board for further appellate review.

The issue of entitlement to service connection for diabetic neuropathy has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Prior to October 12, 2004, the Veteran's diabetes mellitus was manifested by requirement for oral hypoglycemics but not by restriction of diet.

2.  From October 12, 2004, the Veteran's diabetes mellitus has been manifested by requirement for oral hypoglycemics and restricted diet but not by requirement for insulin.



CONCLUSIONS OF LAW

1.  The criteria for rating of 20 percent for diabetes mellitus were met effective from October 12, 2004, but not before.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for rating higher than 20 percent for diabetes mellitus are not met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been advised of his entitlement to a hearing before the Board but has not requested such a hearing.  The RO obtained the Veteran's Social Security Administration (SSA) disability file and treatment records from those providers the Veteran identified as having potentially relevant treatment records; the Board is not aware of any additional outstanding evidence that should be obtained before the claim is adjudicated.  In that regard, the Board remanded the claim in November 2010 for the purpose of obtaining any outstanding VA treatment records and any non-VA treatment records identified by the Veteran; the outstanding VA treatment records were obtained but the Veteran did not identify any non-VA providers who might have relevant records.

The Veteran's most recent VA examination for diabetes mellitus was in February 2008.  The Veteran's service representative insists the file be remanded because, considering the insidious nature of diabetes, it is plausible that the disease increased in severity since the last examination.   However, the Veteran himself has not asserted, and the evidence of record does not show, that the Veteran's diabetes has actually increased in severity since the last examination.  Further, the criteria for increased rating for diabetes mellitus are based on the type and frequency of medication, the need for regulation of activities, and the frequency of hypoglycemic episodes and visits to diabetic care providers over a year; these are items shown by regular treatment reports rather than by one-time medical examination or opinion.  Given that the Veteran has been made aware of these criteria for higher rating but has not submitted or cited any relevant treatment reports that could be reviewed by an examiner, the Board finds that remand for examination at this point would not produce a benefit to the Veteran and is accordingly not required.    

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Diabetes mellitus (DM) is rated under 38 C.F.R. § 4.120, Diagnostic Code 7913.  The rating criteria for DC 7913 are as follows. 

A 10 percent rating is warranted for DM that is manageable by restricted diet alone.

A 20 percent rating is warranted for DM requiring insulin and restricted diet; or, oral hypoglycemic agent and restricted diet.

A 40 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  

A 60 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100 percent rating is warranted for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.   

In increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

This claim requests an increased initial evaluation for diabetes mellitus.  The Board has considered evidence of severity of symptoms since the effective date of service connection, i.e., June 30, 2003.

The Veteran initially presented to the VA Mobile Outpatient Clinic (MOPC) in April 2004 requesting mental health referral for chronic insomnia.  In May 2004 he called the MOPC to express concern that his laboratory values in April had shown high glucose levels, and was advised to repeat the test after fasting; he was also advised that his "nodding off" symptoms could be related to lack of sleep.  Mental health notes from May-October 2004 show continued problems with insomnia and unexplained weight loss.  

The Veteran had a VA diabetes mellitus examination in October 2004 during which he reported he was on a normal diet.  He also reported unexplained weight loss of 50 pounds during the last six months.  He denied any ketoacidosis or hypoglycemic reactions, but endorsed weakness, lightheadedness, blurred vision and numbness in the feet.  On examination, sensation was normal to touch and deep tendon reflexes (DTRs) were brisk and symmetrical.  Skin examination was normal.  Eye examination showed the fundus to be poorly visualized but pupils were equal and reactive to light and accommodation (PERLA).  Examination of the extremities showed dorsalis pedis and posterior tibial pulses 1+; the toes had pedal edema and the nails were dystrophic.  The examiner's diagnosis was newly-diagnosed diabetes mellitus and weight loss of unexplained etiology but apparently not related to diabetes.  There is no indication in the examination report of the Veteran being on any medication for diabetes control.

Thereafter the Veteran had a VA MOPC visit in October 2004 in which he described losing one-half pound per week, without dieting; he also complained of impotence.  The clinician noted newly-diagnosed diabetes mellitus, without medication.  The clinician prescribed oral Metformin for diabetes control and also prescribed Viagra for erectile dysfunction.  Clinical examination was grossly normal.  The clinician's assessment in relevant part was diabetes mellitus type 2, hypercholestemia and weight loss.   

The Veteran reported to the VA mental health clinic in October 2004 that he had recently been diagnosed with diabetes mellitus and that he would be taking insulin for awhile to see if his blood sugars could be controlled.  However, the Veteran's VA medication list from October 2004 shows prescription of oral Metformin for diabetes but no prescription for insulin.  The Veteran was also prescribed medication for erectile dysfunction and for a number of comorbid problems (depression, cholesterol, insomnia and pain/inflammation).

On October 12, 2004, the Veteran was referred to the VA nutrition education program for guidance in diabetic diet.

In November 2004 the Veteran presented to the VA MOPC, which noted his blood sugars were doing well for the most part.  The prescription for oral Metformin was continued.  Foot examination showed no loss of sensation.  The Veteran was advised to exercise as a step toward glucose control.  A VA optometry consult in November 2004 found no evidence of diabetic retinopathy.

A VA clinical note by a certified registered nurse practitioner (CRNP) in January 2005 shows impression of diabetic neuropathy.  However, an MOPC note by a VA physician later in the same month shows impression of "blood sugars running well" and is silent in regard to any observed neuropathies.

The Veteran was granted Social Security Administration (SSA) disability benefits by a decision in August 2005, based on PTSD (primary diagnosis) and diabetes mellitus (secondary diagnosis).  The medical disability evaluations associated with the SSA file relate exclusively to occupational impairment due to PTSD and are silent in regard to symptoms of diabetes.

A VA social worker noted in August 2005 that the Veteran reported he was having trouble keeping his blood sugars up and had fainted several times recently.  The Veteran was encouraged to speak to his primary care physician about this.

A VA MOPC note in August 2005 stated the Veteran's blood sugars were doing well; however, diabetic foot examination using the monofilament test showed a sensory deficit.  An MOPC note in October 2005 stated the Veteran's blood sugars were "doing real well" but had gone up and down with recent stresses.  

A VA provider care (PC) clinic note in April 2006 stated the Veteran's blood sugar had been up recently due to stress but had improved in recent weeks.  In August 2006 the PC clinic noted "blood sugars doing well."  A podiatry clinic note in September 2006, following-up routine diabetic foot care, noted that sensation was intact to the monofilament test.  A PC clinic note in November 2006 stated the Veteran's blood sugars had been going "up and down" and the clinician increased the dosage of the oral Metformin.  

A VA PC clinic note in January 2007 stated the Veteran's blood sugars were "doing well" and noted no new problems.  The Veteran had a two-year VA diabetic eye examination in February 2007 that found no evidence of diabetic neuropathy, and VA foot examination the same month stated the Veteran's feet had intact sensation.  A PC note in April 2007 showed blood sugars in the upper 100s.  A PC note in July 2007 stated the Veteran had discontinued Metformin due to diarrhea and substituted Glipizide.  A VA podiatry clinic note in August 2007 showed no foot problems since the last visit and showed sensation in the feet to be intact. 

The most recent VA medication list of record, dated in December 2007, shows continued prescription of oral Glipizide for diabetes control but no insulin.  The medications list also shows prescriptions for comorbid movement disorder, anxiety, breathing problems, heart and blood pressure, digestive disorder, cholesterol, blood thinner, pain/inflammation and erectile dysfunction.
 
The Veteran had a two-year VA diabetic eye examination in February 2008 that showed no signs of diabetic retinopathy. 

Thereafter, the Veteran had another VA diabetes mellitus examination in February 2008.  The Veteran reported being on current oral medication (Glipizide); he denied loss of strength, renal insufficiency, restricted activities, skin changes or restricted diet.  He also denied significant weight changes in the last 12 months, hospitalizations or hypoglycemic ketoacidoctic episodes, bowel or bladder complaints or erectile complaints.  He endorsed numbness in the feet but denied numbness in the hands.  Review of VA treatment records showed the Veteran to be visiting his primary care provider every 4-6 months, most recently in December 2007.  The examiner noted that the last visual examination had shown no diabetic retinopathy and the last podiatric examination had shown no diabetic neuropathy.  Physical examination showed no diabetic skin changes, vascular irregularities, or objective findings of polyneuropathy.  The examiner's diagnosis was diabetes mellitus type II without complications, on medical therapy.

In his substantive appeal, received in August 2008, the Veteran asserted he sometimes lost consciousness and had lower extremity problems (neuropathy, leg cramps and circulatory problems) that he believed to be due to diabetes.  He reported "black out" spells and fluctuations in his blood pressure not controlled by his oral medications. 

The Board remanded the file in November 2011 for the purpose of obtaining any VA treatment records not associated with the file.  In response, the RO obtained VA outpatient treatment records as cited above dating through August 2008; there is no indication the Veteran had any VA treatment for diabetes after that date, and he has not identified any non-VA medical provider who has provided diabetes care. 

On review of the evidence above, the Board finds that the Veteran was not diagnosed with diabetes mellitus until early October 2004.  Oral medication (Metformin) was prescribed on October 6, 2004, and the Veteran was referred for diabetic diet consultation on October 12, 2004.  The Board accordingly finds the criteria for a 20 percent rating (oral medication and restricted diet) were demonstrated from October 12, 2004, but not before.

The record since October 12, 2004, does not show any requirement for insulin or for regulation of activities, and in fact the Veteran was urged to increase, not reduce, his exercise for control of blood sugar.  In any event, requirement of insulin is the threshold element for rating at the 40, 60 or 100 percent levels, and in the absence of insulin dependence the criteria for rating higher than 20 percent cannot be met.

 The Board can find no evidence that the criteria for rating higher than 20 percent were met at any time during the period under review, so "staged rating" is not warranted.  Fenderson, 12 Vet. App. 119.


VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, nothing in the lay evidence offered by the Veteran asserts that his diabetes requires the use of insulin, which as shown above is a requirement for any rating higher than 20 percent.  To the degree that he asserts diabetic neuropathy as a secondary disability, this is a separately compensable disability that has been referred to the RO for adjudication; it is not an element for rating the disability on appeal.  While the Veteran asserts having episodes of "blacking out" such episodes are not shown to be due to diabetes and are also not elements for increased rating. 
 
The Board has also considered whether referral for extraschedular consideration is warranted.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the rating schedule reasonably describes both the Veteran's disability level and his symptomatology, so referral for extra-schedular consideration is not appropriate.  Thun, id.  

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has a 100 percent evaluation for PTSD, and if a veteran already has a 100 percent schedular disability, TDIU is not available.  Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  

However, even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99, which had held that TDIU could not be considered if claimant already had 100 rating for one or more disabilities.  The Veteran is shown to be unemployable, so the Board must consider whether his diabetes mellitus, alone, is sufficient to render the Veteran unable to obtain or maintain gainful employment.

The Veteran asserted in his substantive appeal that he is "restricted in [his] ability to hold gainful employment" due to his diabetes.  However, the medical evidence cited above shows the Veteran's diabetes has been adequately controlled on oral medication; there is no evidence of record showing current visual or peripheral sensory deficits due to diabetes.  The Veteran has not asserted, and the file does not show, that the Veteran has ever lost work or been denied work due to the diabetes.  The Board accordingly finds that a claim for TDIU is not raised by the rating issue decided herein.

In sum, the Board has found the criteria for increased 20 percent rating were met effective from October 12, 2004; the Veteran's claim is granted to that extent.  The criteria for rating higher than 20 percent are not met.  






ORDER

A 20 percent evaluation for diabetes mellitus effective from October 12, 2004, is granted.  

An evaluation in excess of 20 percent for diabetes mellitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


